DETAILED ACTION
This office action is based on the claim set submitted and filed on 03/24/2022.
Claims 1-6 and 8-20 have been amended.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are drawn to a method, Claims 8-14 are drawn to an art of manufacturer, and Claim 15-20 is drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for determining a recommended triage for a patient condition. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to collecting, analyzing patient data to determine a health condition and provide a triage recommendation for which both the instant claims and the abstract idea are defined as mental process.
The limitations of independent claims 1, 8, and 15 recite the steps for: 
“retrieve[ing] a plurality of parameters relating to a patient, the parameters comprising current and historical data relating to the patient; receive[ing] symptoms of a medical problem of the patient; determine[ing] based on the symptoms, a timeline of healthcare activities performed in relation to the patient and filtering the plurality of parameters to find relevant parameters; determine[ing] based on the symptoms and the relevant of parameters, a degree of urgency and a recommendation to assist in triage of the patient; provide[ing] the degree of urgency and the recommendation to a healthcare provider to assist in the triage of the patient; wherein the method is configured to aid triage management by the healthcare system”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually obtain patient data, analyze the data such as care activities performed at different time periods and facilitate the data to judge the urgency of the patient condition and provide a recommendation which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data to be analyzed, evaluated, and determine an a recommendation, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements such as “processor, memory, database, digital processing system, machine-readable medium” that implements the identified abstract idea, (see, Applicant, para 49, 50, 121, 123). These additional elements have been interpreted to be a computer with a general - purpose controller which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). The claim recites additional elements such as “wherein the recommendation is provided based on predictive analytics, prescriptive analytics, and collaborative filtering”, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 090-093) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, memory); and the generic computer components merely perform generic computer functions (i.e. obtaining, analyzing, and outputting). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, (See, MPEP §2016.05(d)). In addition, the additional elements “predictive analytics, prescriptive analytics, and collaborative filtering” are well - understood, routine, and conventional 1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-14, and 16-20, include all of the limitations of claim(s) 1, 8, and 15 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 2-3, 7, 9-10, 14, and 16-17, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 4, 11, and 18, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional element(s) such as “send[ing] alerts”, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). The additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea The claims recite additional elements. Furthermore, the additional element of “send[in]” where the courts identified that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
As for claims 5-6, 12-13, and 19-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “monitoring devices, IoT devices, database(s), electronic record”. In particular, the claims recite the additional elements of   that implement the identified abstract idea. These hardware components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components (see, Applicant, 0104, 0117-0118). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Moreover, the claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computing itself. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2018/0068083 A1 - “Cohen”) in view of Francois et al. (US 2017/0262604 A1) in view of Siebel et al. (US 2017/0006135 A1 – “Siebel”)

Regarding Claim 1, Cohen teaches a method comprising:
retrieving, via a healthcare system, a plurality of parameters relating to a patient from a plurality of databases, the parameters comprising current and historical data relating to the patient Cohen discloses plurality of databases comprising patient medical records that includes patient information, medical history, prescribed medication, blood work measurements, etc. (Cohen: [0220], [0235], [0243], [0366], [0369]-[0370])
receiving, via the healthcare system, symptoms of a medical problem of the patient Cohen discloses patient medical records includes symptoms associated or related to a medical problem (Cohen: [0361], [0369])
determining, via the healthcare system, based on the symptoms and the relevant of parameters, … a recommendation to assist in triage of the patient Cohen discloses based on using patient diagnoses data which is indicating a medical condition, a recommendation is suggested [determined] such as frequent screening and/or a follow-up test such as a CT testing [recommendation to assist in triage of the patient] (Cohen: [0193], [0297], [0398]  
providing, via the healthcare system, … the recommendation to a healthcare provider to assist in the triage of the patient Cohen discloses system may send a notification to a provider recommending follow-up or additional test based on indication of condition and symptoms [recommendation to assist in triage of the patient] (Cohen: [0224], [0398], [0465]) 
wherein the method is configured to aid triage management by the healthcare system Cohen discloses a method and machine learning that provides tools for helping providers determine patients risk levels and request additional assessment [aid triage management] such as testing or screening based on risk level (Cohen: [0008], [0029], [0185], [0224]).
Cohen discloses evaluation of a series of changes in measurements over time [timeline] [0197] and a risk category indicating an increased likelihood of having a disease but does not expressly disclose determining based on symptoms a timeline of healthcare activities and filtering parameters to find relevant parameters in addition to degree of urgency to assist in triage the patient.

Francois teaches
determining, via the healthcare system, based on the symptoms and the relevant of parameters, a degree of urgency … Francois discloses analyzing a patient symptoms and measurements to determine the severity of the condition which indicate [determine] the urgency [degree of urgency] of medical attention needed and indicate [determine] the type of medical advice or attention needed [recommendation] (Francois: [0121], [0163], [0266])
providing, via the healthcare system, the degree of urgency … Francois discloses analyzing a patient symptoms and measurements to determine the severity of the condition [degree of urgency] and provide a recommendation accordingly as an example if severity is determined to be emergency, the patient is requested to call 911 (Francois: [Fig 4 A, C, D], [0356]-[0357]  and 
determining, via the healthcare system, based on the symptoms, a timeline of healthcare activities performed in relation to the patient and filtering the plurality of parameters to find relevant parameters Francois discloses a timeline indicating healthcare activities related to a patient such as hospitalizations and using a dashboard to select [filtering] particular type of graphic for a given data element (Francois: [Fig. 3A, 3H, 6D], [0290], [0311], [0357]-[0358], [0372]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cohen to incorporate the information providing a degree of urgency for a patient condition and determine a timeline of activities of the patient, as taught by Francois which provides help for a patient to maintain his/her health (Francois: [0112]).
The combination of Cohen and Francois discloses machine learning components providing a recommendation using patient data however does not expressly disclose decision based on predictive/prescriptive analytics and collaborating filters.

Siebel teaches 
wherein the recommendation is provided based on predictive analytics, prescriptive analytics, and collaborative filtering Siebel discloses providing prediction of medical conditions through healthcare analytics using data such as medical records, sensors, etc., and applying an advance machine learning algorithm for providing an optimal patient care decision where the machine learning is implementing a predictive analytics and prescriptive analytics, and collaborative filtering (Siebel: [0232], [0414], [0509]-[0511], [0531], [0590], [claim 6]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cohen in view of Francois to incorporate in the machine learning components in Cohen, the analytics and filtering components, as taught by Siebel which helps automating analytics to provide a scalable predictive ability and best way of producing results and reducing cost of care (Siebel: [0232], [0414], [0508]).

Regarding Claim 2 (Currently Amended), the combination of Cohen, Francois, and Siebel teaches the method of claim 1, wherein the recommendation also assists in determining a probable diagnosis of the medical problem Cohen discloses recommending a diagnostic test when a patient is classified in a category indicating of a likelihood of a condition and confirm or deny the presence of the condition that is interpreted as assists in determining a probable diagnosis (Cohen: [0022]-[0023], [0029], [0465], [0447], [0451]-[0455]).

Regarding Claim 3 (Currently Amended), the combination of Cohen, Francois, and Siebel teaches the method of claim 2, wherein the recommendation also includes (A) diagnostics to be performed for confirmation of the probable diagnosis, (B) drugs suitable for a treatment of the probable diagnosis, and (C) specialist healthcare providers having experience in the treatment of the probable diagnosis Cohen discloses recommending a diagnostic test when indicating of a likelihood of a condition and confirm or deny the presence of the condition [A] (Cohen: [0022]-[0023], [0029]). However Cohen dose not expressly disclose recommendation includes suitable drug and recommendation of specialist provider Francois discloses performing a diagnosis to determine a condition where the recommendation includes recommending a specific medication (e.g. Bactrim) or treatment (e.g. Nebulizer) for a possible condition and/or a visit to a specialist (e.g. pulmonologist) (Francois: [Fig. 3B,D,E; 4D], [0053], [0196]-[0199]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cohen to incorporate the recommendation such as visit a specialist or take a medication for a possible condition, as taught by Francois which provides help for a patient to maintain his/her health (Francois: [0112]).

Regarding Claim 4 (Currently Amended), the combination of Cohen, Francois, and Siebel teaches the method of claim 2, further comprising sending alerts to the healthcare provider having responsibility for the patient upon determining that the triage of the patient matches a pre-determined threshold Cohen discloses a follow-up recommendation [triage] when the likelihood of condition is equal or greater than a  [predetermined threshold] and the system may provide [sending] an notification [alerts] to the user (e.g. healthcare provider) recommending further test when the patient is classified into a risk category (Cohen: [Fig. 10], [0022], [0028], [0175], [0224]).

Regarding Claim 5 (Currently Amended), the combination of Cohen, Francois, and Siebel teaches the method of claim 1, wherein the plurality of databases comprises (A) an electronic medical record system storing electronic medical records linked to the healthcare provider, each electronic medical record containing information related to a corresponding patient, (B) a cloud database storing data captured  using Internet of Things (IoT) devices associated with the patient and (C) a monitoring database storing information collected by monitoring devices attached to the patient Cohen discloses using one or more databases that includes a patient medical record and storing the patient records on an EMR database (Cohen: [0220], [0228], [0334]-[0235]). However, Cohen does not expressly disclose data from IoT devices and monitoring devices attached to the patient. Siebel discloses data collection including data captured using Internet of Things (IoT) devices and wearable monitoring devices [monitoring devices attached to the patient] (Siebel: [0496], [0508], [0511]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cohen in view of Francois to incorporate using databases to store data collected from different sources to include data collected by IoT device and monitoring devices attached to the patient, as taught by Siebel which helps reducing cost of care and improve outcomes (Siebel: [0508], [0512]).

Regarding Claim 6 (Currently Amended), the combination of Cohen, Francois, and Siebel teaches the method of claim 5, wherein the current and historical data comprise records of the patient, lab reports, data from IoT devices, data from monitoring devices, and clinical workflows available at multiple electronic medical record systems Cohen discloses a patient data comprise most recent and medical history [historical data] records comprising medical record of the patient and reports of blood and genetic test [lab test] such as recent and historical biomarker data, lab reports, and assessment determine a follow-up visit recommendation, or screening, or testing [clinical workflows] (Cohen: [0081], [0175], [0220], [0224], [0235], [0263], [0297], [0304]). However, Cohen does not expressly disclose data from IoT devices and monitoring devices attached to the patient. Siebel discloses data collection including data captured using Internet of Things (IoT) devices and wearable monitoring devices [monitoring devices attached to the patient] and workflow management (Siebel: [0496], [0508], [0511], [0531]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cohen in view of Francois to incorporate using databases to store data collected from different sources to include data collected by IoT device and monitoring devices attached to the patient, as taught by Siebel which helps reducing cost of care and improve outcomes (Siebel: [0508], [0512]).

Regarding Claim 7 (Original), the combination of Cohen, Francois, and Siebel teaches the method of claim 6, wherein the records of the patient comprise patient information, symptoms of previous medical problems, details of visits, details of upcoming appointments, doctor's notes, observation, clinical summary, medications, patient documents and care plan Cohen discloses a patient records includes patient data, historical complaints, physician notes, observation, impressions [summery], and assigned medical plan (Cohen: [0081], [0100], [0106], [0235], [0245], [0304], [0369], [0373], [0382], [0397]). However, Cohen does not expressly disclose a record includes details of visits and upcoming appointments. Francois discloses patient events such as ER visits, initial visits, follow-up visits, receiving a schedule of upcoming procedures and appointments with one or more healthcare provider that includes timeframe such as date and time and provide a patient summery data (Francois: [0056], [0278], [0283], [0290], [0292]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cohen to incorporate the visit(s) and upcoming appointments details in the patient records, as taught by Francois which provides help for a patient to maintain his/her health (Francois: [0112]).

Regarding Claim 8 (Currently Amended), Cohen teaches a tangible non-transitory machine-readable medium comprising instructions executable by a processor for implementing an operation in a healthcare system for aiding triage management (Cohen: [0017]-[0018], [claim 80]), the operations comprises:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 9-14, the claims recite substantially similar limitations to claims 2-7, as such, are rejected for similar reasons as given above.

Regarding Claim 15 (Currently Amended), Cohen teaches a digital processing system comprising:
a memory to store instructions; a processor to execute the instructions stored in the memory to cause the digital processing system (Cohen: [0017]-[0018]) to perform actions of:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 16-19, the claims recite substantially similar limitations to claims 2-5, as such, are rejected for similar reasons as given above.

Regarding Claim 20, the claim recites substantially similar limitations to claims 6-7, as such, are rejected for similar reasons as given above.

Response to Amendment
Applicant's arguments filed 03/24/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Claim Objections on page 7.
The Examiner acknowledged the amendment and withdraws the claim objection.
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-13. 
In response to the Applicant argument that the claimed invention does not fall into abstract idea and an exception such as organizing human activity for performing steps of data mining and provide recommendation for aiding triage management, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The claims are reciting the steps for obtaining patient information from different sources, determine the patient symptoms, assess urgency status for the condition and provide a triage recommendation while using a generic computing component such a processor and a memory to execute the process which is merely adding general purpose computing devices as tools to carry out an abstract idea that is insufficient to integrate the claims into a practical application. Even if these steps would be cumbersome to be performed manually, they do not exclude such an embodiment. 
In response to the Applicant argument that the claimed invention as amended integrates the subject matter of claim 1 into a practical application, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The claims are reciting the steps for obtaining patient information to determine the patient symptoms and condition and recommending a triage based on the urgency of the condition while using a generic computing component such a processor, sensors, and a memory to execute the process which is merely adding general purpose computing devices as tools to carry out an abstract idea that is insufficient to integrate the claims into a practical application. The improvement disclosed in the application using patient information and timeline of care activities to associate with a parameter for a symptom is directed to an administrative care issue to assist/aid the triage of a patient and which is directed to a health administration improvement/issue but not technical/ technological improvement, see (Applicant, 006). This also applies to the Applicant argument that the recited reflects an improvement in technical filed of triage management. As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) as such the claim does not affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition but a data collected using generic devices used to assess patient triage but does not provide a treatment or treat a patient, see MPEP 2106.04(d)(2). Therefore, the invention as a whole is directed to an abstract idea “mental process” and is not integrated into a practical application. 
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 102 rejection on page 13-17. 
In light of the amended claims, Cohen doesn’t expressly disclose a timeline of healthcare activity performed and a degree of urgency. Therefore, Examiner withdraws the 102 rejection.
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 17.
In response to the Applicant argument that the amended claims provide novelty over Cohen and the combination of Cohen and Goldfein is moot, Examiner respectfully disagree. Examiner asserts that the Applicant argument is directed to a new feature(s) that was/were not part of the search for examined claims. Examiner however has added a new reference “Francois – US 20170262604” and “Siebel” teaching the amended claims as mentioned above. Therefore, the Applicant argument for the references Cohen and Goldfein is moot

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626             

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2016/0342767, [0084], [0145]; US 2017/0024656, [0082], [0252], [0253]